IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45900

STATE OF IDAHO,                                )
                                               )   Filed: December 21, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
KENNETH ALLEN GREENWOOD,                       )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan Brody, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Kenneth Allen Greenwood pled guilty to grand theft by possession of stolen property,
Idaho Code §§ 18-2403, 18-2407(1)(b)(1). The district court imposed a unified sentence of five
years, with a minimum period of confinement of two years, suspended the sentence and placed
Greenwood on probation. Greenwood subsequently violated his probation, and the district court
revoked probation and retained jurisdiction. Greenwood filed an Idaho Criminal Rule 35 motion
for reduction of sentence, which the district court denied. Greenwood appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Greenwood’s Rule 35 motion was presented, the district court did not abuse its discretion. For
the foregoing reasons, the district court’s order denying Greenwood’s Rule 35 motion is
affirmed.




                                              2